Title: To John Adams from Richard Cranch, 15 October 1774
From: Cranch, Richard
To: Adams, John


     
      Boston, Oct. 15, 1774
     
     I hear that a letter from one P——s, a clergyman in Connecticut, has been intercepted, and that an attested copy of it is now before our congress. The contents of it are very extraordinary—he informs the person to whom it is addressed, that he has received advice that several regiments more from England, and a number of men of war, are expected, and that when they arrive, hanging work will begin,—and that those only will be safe whose lintels and door posts shall be sprinkled. Our ministers in this province put up their ardent petitions in public for the direction and blessing of heaven on your congress.
    